Citation Nr: 0310705	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as being due to an undiagnosed illness.

2.  Entitlement to service connection for chest pain, to 
include as being due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash on the 
face, to include as being due to an undiagnosed illness.

4.  Entitlement to service connection for joint aches, to 
include as being due to an undiagnosed illness.

5.  Entitlement to service connection for back pain, to 
include as being due to an undiagnosed illness.

6.  Entitlement to service connection for breathing problems, 
to include as being due to an undiagnosed illness.

7.  Entitlement to service connection for a lip tremor, to 
include as being due to an undiagnosed illness.

8.  Entitlement to service connection for a psychiatric 
disorder, to include as being due to an undiagnosed illness.

9.  Entitlement to service connection for a bowel disorder.

10.  Entitlement to service connection for candiasis.

11.  Entitlement to service connection for vaginosis.

12.  Entitlement to service connection for irregular menses.

13.  Entitlement to service connection for uterine fibroids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for the above 
claims.  


REMAND

In June 2002 and January 2003, the Board requested that the 
veteran be examined in connection with the issues listed on 
the title page.  Examinations were done in December 2002 and 
April 2003.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).

In this case, the Board had the veteran undergo VA 
examinations in December 2002 and April 2003 in connection 
with her claims in conformity with the regulation that allows 
the Board to develop evidence.  Based upon the holding in 
Disabled American Veterans, the Board cannot consider the 
examination reports in its adjudication of the veteran's 
claims without the RO having first considered the examination 
reports, as there is no waiver from the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should readjudicate the 
veteran's claims for entitlement to (1) 
service connection for headaches, to 
include as being due to an undiagnosed 
illness; (2) service connection for 
chest pain, to include as being due to 
an undiagnosed illness; (3) service 
connection for a skin rash on the face, 
to include as being due to an 
undiagnosed illness; (4) service 
connection for joint aches, to include 
as being due to an undiagnosed illness; 
(5) service connection for back pain, to 
include as being due to an undiagnosed 
illness; (6) service connection for 
breathing problems, to include as being 
due to an undiagnosed illness; 
(7) service connection for a lip tremor, 
to include as being due to an 
undiagnosed illness; (8) service 
connection for a psychiatric disorder, 
to include as being due to an 
undiagnosed illness; (9) service 
connection for a bowel disorder; (10) 
service connection for candiasis; (11) 
service connection for vaginosis; (12) 
service connection for irregular menses; 
(13) service connection for uterine 
fibroids.  The RO is free to do any 
additional development it finds 
necessary.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


